FILED
                             NOT FOR PUBLICATION                            JAN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MEI CHEN,                                        No. 07-71094

               Petitioner,                       Agency No. A095-673-936

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Mei Chen, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”)

decision denying her application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C § 1252. We review for substantial evidence the agency’s adverse credibility

findings, Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and we deny the

petition for review.

      The agency’s adverse credibility finding is supported by substantial evidence

because at Chen’s airport interview Chen relied solely on her participation in Falun

Gong and omitted any mention of fear based on China’s family planning policies.

See Li v. Ashcroft, 378 F.3d 959, 962-63 (9th Cir. 2004) (sworn airport interview

statement was a reliable impeachment source that supported adverse credibility

determination); id. at 962 (as long as one of the identified grounds is supported by

substantial evidence and goes to the heart of the claim, we are bound to accept the

agency’s adverse credibility finding). In the absence of credible testimony, Chen’s

asylum and withholding of removal claims fail. See Farah, 348 F.3d at 1156.

      Because Chen’s CAT claim is based on the same evidence the agency found

not credible and she points to no other evidence in the record to show it is more

likely than not that she would be tortured in China, her CAT claim fails. See

Farah, 348 F.3d at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2